In re Miles, William W.; applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR84-39; Parish of Rapides, 9th Judicial District Court, Div. “B”, No. 204-842.
Prior report: La.App., 464 So.2d 1126.
Granted and remanded to the Court of Appeal, Third Circuit for consideration of:
(1) mitigating circumstances which are appropriate in every case even though LSA-R.S. 529.1 fixes sentencing bounds and;
(2) illegal sentence argument which was not urged in Court of Appeal.